Case 3:19-cr-00001-TJC-PDB Document 128 Filed 01/24/20 Page 1 of 2 PageID 3162



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                                 Case No. 3:19-cr-1-J-32PDB

    JOHN R. NETTLETON



                          ADJUDICATION OF GUILT AND
                            NOTICE OF SENTENCING

          On January 17, 2020, a jury found defendant guilty as to Counts One, Two,

    Three, Five, Six and Seven (1, 2, 3, 5, 6 & 7) of the Indictment, and not guilty as

    to Counts Four and Eight (4 & 8) of the Indictment. It is now

          ORDERED AND ADJUDGED:

          Defendant is hereby adjudged guilty of Counts One, Two, Three, Five, Six

    and Seven (1, 2, 3, 5, 6 & 7) of the Indictment, and not guilty of Counts Four and

    Eight (4 & 8) of the Indictment. SENTENCING for the defendant is scheduled

    for April 23, 2020 at 10:00 a.m.,1 before the undersigned in the United States

    Courthouse, Courtroom No. 10D, Tenth Floor, 300 North Hogan Street,

    Jacksonville, Florida.


          1
            The Court has reserved a full day for this sentencing hearing. Should
    the parties believe it will require more or less time to complete the sentencing
    hearing, they should contact the undersigned’s courtroom deputy, Marielena
    Diaz, at (904) 549-1303, as soon as possible to advise of their estimate of the
    length of time required for this hearing.
Case 3:19-cr-00001-TJC-PDB Document 128 Filed 01/24/20 Page 2 of 2 PageID 3163



            IF THE PARTIES WANT THE COURT TO CONSIDER ANY MOTION

    FOR DEPARTURE OR VARIANCE OR OTHER WRITTEN MATERIAL

    OTHER THAN THE            PRE-SENTENCE INVESTIGATION REPORT, IT

    MUST BE SUBMITTED NO LATER THAN APRIL 16, 2020.

          NOTE: The parties are advised (and should advise their witnesses)
    that photo identification is required to enter the United States
    Courthouse. Although cell phones, laptop computers, and similar
    electronic devices generally are not permitted in the building,
    attorneys may bring those items with them upon presentation to Court
    Security Officers of proof of membership in The Florida Bar or an
    Order of special admission pro hac vice.

            DONE AND ORDERED in Jacksonville, Florida this 24th day of January,

    2020.



                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

    md
    Copies:
    Todd Gee (AUSA)
    Peter Marshall Nothstein (AUSA)
    Terence Lenamon, Esquire
    Colby Vokey, Esquire
    Daniel Schwarz, Esquire
    U.S. Probation
    U.S. Pretrial Services
    U.S. Marshals Service
    Defendant




                                          2
